DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to application filed on 10/7/2020, wherein claims 1-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 1 is directed to an abstract idea without significantly more:
 Claim 1 recites in part: “computing a score that is indicative of usability of first telemetry data for a first virtual machine with respect to training a machine learning (ML) model, wherein the score is computed based upon: the first telemetry data for the first virtual machine, wherein the first telemetry data comprises first time-series data that identifies first amounts of a computing resource used by the first virtual machine during several time points within a time window; and second telemetry data for a second virtual machine, wherein the second telemetry data comprises second time-series data that identifies second amounts of the computing resource used by the second virtual machine during the several time points within the time window; comparing the score to a threshold; when the score is above the threshold, including the first telemetry data in training data; when the score is below the threshold, failing to include the first telemetry data in the training data; and training the ML model with the training data, wherein the ML model, when trained, is configured to allocate the computing resource to virtual machines that are executing on computing hardware in a data center.” These limitations “…computing a score that is indicative of usability of first telemetry data for a first virtual machine with respect to training a machine learning (ML) model, wherein the score is computed based upon: the first telemetry data for the first virtual machine, wherein the first telemetry data comprises first time-series data that identifies first amounts of a computing resource used by the first virtual machine during several time points within a time window; and second telemetry data for a second virtual machine, wherein the second telemetry data comprises second time-series data that identifies second amounts of the computing resource used by the second virtual machine during the several time points within the time window; comparing the score to a threshold; when the score is above the threshold, including the first telemetry data in training data; when the score is below the threshold, failing to include the first telemetry data in the training data; and training the ML model with the training data…” as drafted, recite mathematical calculations to calculate a score against a threshold to determine set of data to use, to collect a input for an further generic calculation/processing, thus these limitations are directed to the abstract idea of mathematical concepts.  Alternatively, they are processes that, under its broadest reasonable interpretation, reasonably covers concepts performed in the human mind with the aid of pen and paper through observation, evaluation, judgment and/or opinion.  That is, nothing in the claim element precludes the step from practically being performed in the mind and/or with the aid of pen and paper.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements: "wherein, the ML model, when trained, is configured to allocate the computing resource to virtual machines that are executing on computing hardware in a data center” The “allocate the computing resource to virtual machines that are executing on computing hardware in a data center” are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “allocate the computing resource to virtual machines that are executing on computing hardware in a data center” are well-understood, routine, conventional activity.  See MPEP 2106.05(d).  And, the use of processor and memory storing instruction amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  As such, claim 1 is not patent eligible.   
Claim 9 and 15 is not patent eligible for the same reasons given for claim 1.  wherein the “computer-readable medium” is merely a generic computer component for applying the abstract idea, thus fails to integrate the judicial exception into a practical application, nor an inventive concept.

Claims 2-8, 10-14, 16-20 fail to recite any limitations that integrate the judicial exception of claims 1 and 16 into a practical application nor amounts to significantly more than the abstract idea. These claims recite limitations that further describe or define the mathematical concepts or mental process recited in claims 1 and 16, thus, further recite the abstract idea explained in the rejection of claims 1 and 16.  Additionally, claim 2-3, 17-18 recites source of the input data to the mathematical calculation as part of series of data gathering steps to be insignificant extra-solution activities. 
Claims 4-7, 10-14, 16, 19 merely describes further details of the mathematical concept and calculation itself.  Such limitations cannot server to show a practical application, nor an invention concept. 
Claims 8 and 20 merely recites generic computer components that are part of apply the exception to generic computing environment. fail to recite any limitations that integrate the judicial exception of claim 1 into a practical application nor amounts to significantly more than the abstract idea.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

As for claim 15, it recites a computer-readable storage medium and the Specification recites the computer-readable storage media can be any available storage media that can be accessed by a computer (Specification, paragraph 71).  In addition, dependent claims 16-20 in contrast, claims a non-transitory computer-readable storage medium, further suggesting the intent of claim 15 is to include transitory storage medium.  In that event, the claim is directed to a form of energy which at present the office feels does not fall into a category of invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 8-9, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US PAT 10402733), in view of Schierz et al. (US PGPUB 2021/0103580).

As for claim 1, Li teaches a computing system, comprising:
a processor; and memory storing instructions that, when executed by the processor, cause the processor to perform acts (col. 8, lines 3-42) comprising:
the first telemetry data for the first virtual machine, wherein the first telemetry data comprises first time-series data that identifies first amounts of a computing resource used by the first virtual machine during several time points within a time window [time-series] (column 3, lines 41-46, “the input 102 includes information on current resource usage by instances and statistics on a workload running in these instances…normally refers to cpu …utilization…memory consumed…and network throughput…” teaches a telemetry data to be used as training data for ML model generation.  col. 5, lines 21-24, “…running instances collect resource usage and status data from the VMs…with a pre-defined time interval” teaches data are collected and organized by time window from multiple VMs, any of the VM of VMs disclosed can be considered a first virtual machine as claimed, while the other respective VMs are understood as a second virtual machine/third virtual machine as claimed below.  col. 5, line 32, “…time-series window length…” teaches the data time window include time-series data, which is several time points within a time window as claimed.); and
second telemetry data for a second virtual machine, wherein the second telemetry data comprises second time-series data that identifies second amounts of the computing resource used by the second virtual machine during the several time points within the time window (column 3, lines 41-46, “the input 102 includes information on current resource usage by instances and statistics on a workload running in these instances…normally refers to cpu …utilization…memory consumed…and network throughput…” teaches a telemetry data to be used as training data for ML model generation.  col. 5, lines 21-24, “…running instances collect resource usage and status data from the VMs…with a pre-defined time interval” teaches data are collected and organized by time window from multiple VMs, any of the VM of VMs disclosed can be considered a second virtual machine as claimed, while the other respective VMs are understood as the first virtual machine above or the third virtual machine as claimed below.  col. 5, line 32, “…time-series window length…” teaches the data time window include time-series data, which is several time points within a time window as claimed.;
including the first telemetry data in training data (col. 5, lines 46-47, “…the historical data set …the training set…the training set of historical data including resource usage, statistics…feed into…to build the prediction model…”;
training the ML model with the training data (col. 47-51, “…when training prediction model…the training set of historical data ….is fed into each learning algorithm to build the prediction model…”  See, also col. 7, lines 39-45), wherein the ML model, when trained, is configured to allocate the computing resource to virtual machines that are executing on computing hardware in a data center (Fig. 4, step 480, col. 7, lines 52-55: “utilizes the predicted future workload to automatically make a decision regarding the computing system (e.g., resource scaling, scheduling, allocation…”  in view of col 4, lines 54-66, “the hardware resources include, but are not limited to, servers and networks typically distributed across multiple data centers…”).

While Li also teaches cleaning up the training data prior to input into machine learning models (col. 5, lines 26-30 and 48-50, “…data engine…conducts any necessary data cleaning on the collected raw data…and then pushes the cleaned data to the historical data…the historical data…is fed into…”), it does not explicitly teach the cleaning includes computing a score indicating usability of first telemetry data or comparing the score to a threshold and use the data if it’s above the threshold.
However, Schierz teaches a known method of machine learning data cleaning/pre-processing method including computing a score [level of correlation] that is indicative of usability of first data sample for a first virtual machine with respect to training a machine learning (ML) model, wherein the score is computed based multiple data sets [training data samples] (paragraph 227-228, “…determining the level of correlation between the anomaly scores…or the anomaly classifications of the training data samples and the…determining Pearson’s coefficient of correlation…spearman’s rank coefficient of correlation…” Examiner note, correlation such as Pearson’s coefficient and Spearman’s rank coefficient are well known to utilizes information about different data sets to calculate the correlation of one to the other datasets, and the coefficient for particular data sample is relative to the plurality of data samples.  See, NPL references listed on 892 on Pearson’s coefficient and Spearman’s rank coefficient on actual formula utilizing plurality of data sets in calculation Thus, it is inherent, in the embodiment using disclosed coefficient of correlation calculations that the level of correlation value for a data set is a usability indication, and it is computed based on multiple sets of data sets.)
comparing the score to a threshold (paragraph 228, “…determining 1204 whether the correlation is at least a threshold correlation…”);
when the score is above the threshold, including the first telemetry data in training data (paragraph 228, “…responsive to the correlation being at least the threshold correlation, the set of anomalous training data sample is retained in the plurality of training data samples for training the supervised machine learning model…”);
when the score is below the threshold, failing to include the first telemetry data in the training data (Paragraph 228, “…responsive to the correlation being less than the threshold correlation, the set of anomalous training data samples is removed 1205 from the plurality of training data samples for training the …machine learning model…”; and
training the ML model with the training data (paragraph 17, “refining a training dataset for training a supervised machine learning model…”), wherein the ML model, when trained, is configured to allocate the computing resource to virtual machines that are executing on computing hardware in a data center. This known technique is applicable to the system of Li as they both share characteristics and capabilities, namely, they are directed to data pre-processing before utilizing the data for ML model training.
One of ordinary skill in the art before the effective filing date of the application would have recognized that applying the known technique of Schierz would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Schierz to the teachings of Li would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data pre-processing features into similar ML model training systems.  Further, applying calculating a score for a first data sample using plurality of data samples and based on score to a threshold, including or excluding said data sample for a machine learning model training to Li with pre-processing and cleaning of data before inputting data into ML model training accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow improved accuracy for the ML model (Schierz, paragraph 228).

As for claim 2, Li also teaches wherein the first virtual machine is executed on first computing hardware in a first geographic region, wherein the second virtual machine is executed on second computing hardware in the first geographic region (col. 9, lines 4-15, “…virtual machines…implemented using hypervisor…processing platform 500 may also include multiple hypervisors, each running on its own physical infrastructure….”  Thus, it is clear that when in embodiment with multiple hypervisor, the first VM and second VM with data sets generated can be executed on first and second computing hardware in the first geographic region).

As for claim 3, Schierz teaches the score is computed based on plurality of data sets (paragraph 227-228, “…determining the level of correlation between the anomaly scores…or the anomaly classifications of the training data samples and the…determining Pearson’s coefficient of correlation…spearman’s rank coefficient of correlation…”)
In addition, Li also teaches third telemetry data for a third virtual machine, wherein the third telemetry data comprises third time-series data that identifies third amounts of the computing resource used by the third virtual machine during the several time points within the time window, wherein the third virtual machine is executed on third computing hardware in a second geographic region (col. 9, lines 3-5, and col. 8, lines 65-col. 9 line 1, “processing platform 5000 …can comprise virtual machines…” teaches plurality of VMs corresponding to elements of Fig. 5 inputting data to the data cleaning process (See, also Fig. 3), in view of “…elements of the processing platform 500 over…a wide area network (WAN), … a satellite network…” teaches the elements can communicate between each other via WAN or satellite network, both of which are understood as communication tools for elements of processing system to communicate from different geographical areas.  Moreover, it is obvious to a person of ordinary skill in the art when elements are communicating over WAN or satellite networks, they are enabled to be geographically located in distinct areas over distance because the nature of the communication network is designed for long distance communication).

As for claim 4, Li also teaches computing the score comprises computing a first sub-score, wherein the first sub-score is computed based upon the first telemetry data, the second telemetry data, and the third telemetry data (paragraph 227-228, “…determining the level of correlation between the anomaly scores…or the anomaly classifications of the training data samples and the…determining Pearson’s coefficient of correlation…spearman’s rank coefficient of correlation…” Examiner note, correlation such as Pearson’s coefficient and Spearman’s rank coefficient are well known to utilizes information about different data sets to calculate the correlation of one to the other datasets, and the coefficient for particular data sample is relative to the plurality of data samples.  See, e.g., NPL references listed on 892 regarding Pearson’s coefficient and Spearman’s rank coefficient on actual formula utilizing plurality of data sets in calculation Thus, it is inherent, in the embodiment using disclosed coefficient of correlation calculations that the level of correlation value for a data set is a usability indication, and it is computed based on multiple sets of data sets).

As for claim 8, Li also teaches wherein the computing resource is at least one of: a central processing unit (CPU); a graphics processing unit (GPU); a persistent data storage device; allocated memory of the first virtual machine; or network capacity (col. 3, lines 44-46).

As for claim 9, it contains similar data as claim 3 above.  Thus, it is also rejected under the same rationales.
While all limitations are functionally equivalent to claim 4.  Examiner will additionally explicitly map the limitations that are worded differently than in claim 4 below.
Li also teaches selecting training data that is to be used to train a machine learning (ML) model (col. 5, lines 28-30, “conducts any necessary data cleaning on the collected raw data…and then pushes the cleaned data to historical data repository…”), wherein the ML model, when trained, is configured to allocate a computing resource to virtual machines executing on computing hardware in a data center, wherein selecting the training data comprises:
receiving telemetry data for a plurality of virtual machines that are executed on computing hardware in a plurality of geographic regions (col. 20, lines 21-30, and in view of col. 8, line 64-col. 9 line 2” and “col. 9 lines 3-5” teaching the data is collected from multiple machines, where each processing elements can be VMs, and communicated over WAN and satellite among other networks.  When communicating WAN and Satellite, it is obvious the system is capable of communicating between different processing devices across multiple geographic regions):
the first telemetry data is included in the training data based upon the score (paragraph 228, “…responsive to the correlation being at least the threshold correlation, the set of anomalous training data sample is retained in the plurality of training data samples for training the supervised machine learning model…”);

As for claim 14, Li teaches a value corresponding to a time point in the first telemetry data (col. 5, line 20-32, “…time-series…”), indicating one of: the first virtual machine was idle at the time point; or the first virtual machine was operating at the time point and the value of zero was erroneously recorded for the time point in the first telemetry data” (col. 5, lines 20-24, “collect resource usage … data…” Examiner note, during operation of virtual machines and platform, different values of resource usage is obvious and can clearly include where the VM/platform/processing device is in an idle state.  Thus, it would be obvious to a person of ordinary skill in the art to recognize the prior art is capable of indicating the vm is in an idle state at a time point because doing so allows recording of running instances resource usage across all usage stages to more completely represent the usage of an entity).

As for claim 15, it contain similar limitations as claim 1 and 9 above.  Thus, it is rejected under the same rationales.
In addition, while functionally equivalent in scope, Examiner will additionally map the limitations that are worded slightly differently above below.
Li teaches allocating varying amounts of a computing resource over time to virtual machines executing on computer hardware in a datacenter, wherein the varying amount of the computing resource are allocated to the virtual machines based upon output of a computer-implemented model (Fig. 4, step 480, col. 7, lines 52-55: “utilizes the predicted future workload to automatically make a decision regarding the computing system (e.g., resource scaling, scheduling, allocation…”  in view of col 4, lines 54-66, “the hardware resources include, but are not limited to, servers and networks typically distributed across multiple data centers…”)

As for claim 16 Schierz also teaches computing the score, wherein computing the score comprises marking a number of the time several time points as potential errors, wherein the score is computed based upon the number (paragraphs 136-137, anomaly detection procedure disclosed teaches incorporation of detecting missing value).
As for claim 17, it contain similar limitations as claim 2 above.  Thus, it is rejected under the same rationales.

As for claim 18, it contain similar limitations as claim 3 above.  Thus, it is rejected under the same rationales.

As for claim 20, Li also teaches the computing resource is one of processor cores; or memory (col. 3, 39-46).

Claim 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US PAT 10402733), in view of Schierz et al. (US PGPUB 2021/0103580), further in view of Heather Turner (hereafter as “Turner”), (“Weighted Pearsons Correlation” Jan 16, 2013).

As for claim 5, Schierz also teaches computing the score comprises computing a second sub-score, wherein the second sub-score is computed based upon the first telemetry data and the second telemetry data due to the first virtual machine and the second virtual machine executing on the first computing hardware and the second computing hardware in the first geographic region (paragraph 227-228.  Examiner note, the claim is stated in open ended “comprising” form.  Therefore, the score computed while must include the first telemetry data and the second telemetry data, does not preclude, and can include a third VM executing on third computing hardware similar to claim 4 above.  Here, “…determining the level of correlation between the anomaly scores…or the anomaly classifications of the training data samples and the…determining Pearson’s coefficient of correlation…spearman’s rank coefficient of correlation…” Examiner note, correlation such as Pearson’s coefficient and Spearman’s rank coefficient are well known to utilizes information about different data sets to calculate the correlation of one to the other datasets, and the coefficient for particular data sample is relative to the plurality of data samples.  See, e.g., Examiner search result on Pearson’s coefficient and Spearman’s rank coefficient on actual formula utilizing plurality of data sets in calculation Thus, it is inherent, in the embodiment using disclosed coefficient of correlation calculations that the level of correlation value for a data set is a usability indication, and it is computed based on multiple sets of data sets.)
While the present application does not claim how subscore 2 is used, when it’s used, or it’s relationship to subscore 1 until claim 7 below, and the BRI of the claim does not necessarily require the combination of the two subscores in anyway or even contemporaneously.  In the interest of compact prosecution, Examiner note that while multiple subscores used in the same calculation is well known in the art and implemented in different implementations of weighted coefficient calculation of pearson’s coefficient (“Prediction – Such thing as a weighted correlation?” – Answer dated July 4, 2016 at 18:12 teaches and references many examples of implementations, stats.stackexchange.com/questions/221246/such-thing-as-a-weighted-correlation, Jul 4, 2016), in the interest of compact prosecution, Examiner note in the discussion of pearson’s coefficient correlation calculation, Schierz does not discuss the details of the calculation for including multiple subsets of calculations in deriving the correlation coefficient.
However, Turner teaches a known method of pearson’s correlation coefficient calculation including generating a score based on plurality of subscores ( Answer by Heather Turner dated July 19, 2012 at 11:11, teaching weighted calculation of each element, “>f (x,y[1, drop=false], xy.wt) and the result correlation at function “f2-<function….” incorporating multiple weighted variables (subscores) into the correlation).  This known technique is applicable to the system of Li and Schierz as they both share characteristics and capabilities, namely, they are directed to pearson correlation coefficient calculation.
One of ordinary skill in the art before the effective filing date of the application would have recognized that applying the known technique of Turner would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Turner to the teachings of Li and Schierz would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such statistical analysis features into similar correlation calculation systems.  Further, applying weighted sub score calculation in pearson correlation coefficient calculation to Li and Schierz with pearson correlation coefficient calculation based pre-processing and cleaning of data before inputting data into ML model training accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow improved accuracy for the ML model (Kuhn, paragraph 228).

As for claim 6, Similar Schierz also teaches computing the score further comprises computing a third sub-score, wherein the third sub-score is computed based upon the first telemetry data (paragraph 227-228.  Examiner note, the claim is stated in open ended “comprising” form.  Therefore, the score computed while must include the first telemetry data, does not preclude, and can include other data sets similar to claims 4 and 5 above.  Here, “…determining the level of correlation between the anomaly scores…or the anomaly classifications of the training data samples and the…determining Pearson’s coefficient of correlation…spearman’s rank coefficient of correlation…” Examiner note, correlation such as Pearson’s coefficient and Spearman’s rank coefficient are well known to utilizes information about different data sets to calculate the correlation of one to the other datasets, and the coefficient for particular data sample is relative to the plurality of data samples.  See, e.g., Examiner search result on Pearson’s coefficient and Spearman’s rank coefficient on actual formula utilizing plurality of data sets in calculation Thus, it is inherent, in the embodiment using disclosed coefficient of correlation calculations that the level of correlation value for a data set is a usability indication, and it is computed based on multiple sets of data sets.).

As for claim 7, Turner teaches computing the score further comprises:
assigning a first weight to the first sub-score, thereby generating a weighted first sub-score (Heather Turner Answer, “…f (x, y […], xy.wt…” teaches for each subscore utilizing weight “wt”);
assigning a second weight to the second sub-score, thereby generating a weighted second sub-score (Heather Turner Answer, “…f (x, y […], xy.wt…” teaches for each subscore utilizing weight “wt”);
assigning a third weight to the third sub-score, thereby generating a weighted third sub-score (Heather Turner Answer, “…f (x, y […], xy.wt…” teaches for each subscore utilizing weight “wt”); and
summing the weighted first sub-score, the weighted second sub-score, and the weighted third sub-score, thereby generating the score (Heather Turner Answer, “f2 – function (x, y, w = rep (1, length(x))){…} sum and calculate utilizing the weighted mean of the individual elements).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Li (US PAT 10402733), in view of Schierz et al. (US PGPUB 2021/0103580), further in view of Duc et al. (“Machine Learning Methods for Reliable Resource Provisioning in Edge-Cloud Computing: A Survey”, ACM Computing Surveys, Vol. 00, No. 0, Article 1.  June 2019)

As for claim 19, Li and Schierz do not explicitly teach the specific model is a neural network.  
However, Duc teaches a method of resource provisioning utilizing machine learning models in preprocessing of data including the computer-implemented model is a deep neural network (DNN) (Pg. 1:10-11, “statistical and machine learn-based methods …to forecast the future workloads…given past values …time series analysis methods….modern machine learning methods including advanced neural networks….covers data preparation…”).
It would have been obvious to a person of ordinary skill in the art to incorporate the workload analysis and prediction method of Duc into Li and Schierz because they are directed to machine learning, and in particular, to data preparation as part of machine learning training and because doing so allows for improved workload resource usage prediction (Section, 4.1, paragraph 1, “…workload analysis and prediction has recently become an important topic…facilitate diverse resource planning and provisioning tasks…”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN X LU whose telephone number is (571)270-1233.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN X LU/
Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199